     Case 1:16-cv-00307-DAD-SKO Document 129 Filed 09/08/20 Page 1 of 4

 1   CYNTHIA J. LARSEN (SBN 123994)
     clarsen@orrick.com
 2   JUSTIN GIOVANNETTONE (SBN 293794)
     jgiovannettone@orrick.com
 3   MARK C. SMITH (SBN 319003)
     mark.smith@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     400 Capitol Mall, Suite 3000
 5   Sacramento, CA 95814-4497
     Telephone:     +1 916 447 9200
 6   Facsimile:     +1 916 329 4900
 7   Attorneys for Intervenors
     Westlands Water District, San Luis Water District,
 8   And Panoche Water District

 9
                                     UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12

13   NORTH COAST RIVERS ALLIANCE,                         Case No. 1:16-cv-00307-DAD-SKO
     CALIFORNIA SPORTFISHING
14   PROTECTION ALLIANCE, PACIFIC                         STIPULATION AND
                                                          ORDER EXTENDING TIME TO
     COAST FEDERATION OF                                  RESPOND TO THE SECOND
15   FISHERMEN’S ASSOCIATIONS, SAN                        AMENDED AND SUPPLEMENTAL
     FRANCISCO CRAB BOAT OWNERS                           COMPLAINT
16
     ASSOCIATION, INC., and INSTITUTE
17   FOR FISHERIES RESOURCES, ,                           (Doc. 128)

18                     Plaintiffs,

19          v.                                            DISTRICT JUDGE DALE A. DROZD
                                                          MAGISTRATE JUDGE SHEILA K.
20   UNITED STATES DEPARTMENT OF                          OBERTO
     THE INTERIOR, and UNITED STATES
21   BUREAU OF RECLAMATION, ,

22                     Defendants,

23          and

24   WESTLANDS WATER DISTRICT, SAN LUIS
     WATER DISTRICT, and PANOCHE WATER
25   DISTRICT

26                     Intervenor-Defendants.

27

28
                                                                       STIPULATED EXTENSION; ORDER
                                                                               1:16-CV-00307-DAD-SKO
     Case 1:16-cv-00307-DAD-SKO Document 129 Filed 09/08/20 Page 2 of 4

 1
            Pursuant to Local Rule 144(a), Plaintiffs North Coast Rivers Alliance, California
 2
     Sportfishing Protection Alliance, Pacific Coast Federation of Fishermen’s Associations, San
 3
     Francisco Crab Boat Owners Association, Inc., and Institute for Fisheries Resources
 4
     (“Plaintiffs”); United States Department of the Interior and the United States Bureau of
 5
     Reclamation (“Federal Defendants”); and Intervenor Defendants Westlands Water District, San
 6
     Luis Water District, and Panoche Water District (“Intervenors”), through undersigned counsel, do
 7
     jointly stipulate to (1) an extension of time of 28 days for Federal Defendants and Intervenors to
 8
     respond or move with respect to Plaintiffs’ Second Amended and Supplemental Complaint
 9
     (“SASC”) from September 9, 2020, up to and including October 7, 2020, and (2) a reciprocal
10
     extension of time of 28 days for Plaintiffs to respond to any motions filed by Federal Defendants
11
     and Intervenors with respect to Plaintiffs’ SASC. This is the first requested extension of time to
12
     respond to the SASC.
13
                                                  Respectfully submitted,
14

15   Dated: September 4, 2020                     ORRICK, HERRINGTON & SUTCLIFFE LLP
16                                                /s/ Cynthia J. Larsen
17                                                CYNTHIA J. LARSEN

18                                                Attorneys for Defendant-Intervenors
                                                  WESTLANDS WATER DISTRICT, SAN LUIS
19                                                WATER DISTRICT, and PANOCHE WATER
                                                  DISTRICT
20
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                                       STIPULATED EXTENSION; ORDER
                                                                               1:16-CV-00307-DAD-SKO
     Case 1:16-cv-00307-DAD-SKO Document 129 Filed 09/08/20 Page 3 of 4

 1   Dated: September 4, 2020             LAW OFFICES OF STEPHAN C. VOLKER
 2
                                                     Stephan C. Volker
 3                                                STEPHAN C. VOLKER
 4                                                Attorney for Plaintiffs
 5                                                NORTH COAST RIVERS ALLIANCE,
                                                  CALIFORNIA SPORTFISHING
 6                                                PROTECTION ALLIANCE, PACIFIC COAST
                                                  FEDERATION OF FISHERMEN’S
 7
                                                  ASSOCIATIONS, SAN FRANCISCO CRAB
 8                                                BOAT OWNERS ASSOCIATION and
                                                  INSTITUTE FOR FISHERIES RESOURCES
 9

10   Dated: September 4, 2020             UNITED STATES DEPARTMENT OF JUSTICE

11                                                     Jeffrey Candrian
                                                  JEFFREY N. CANDRIAN (CO BN 43839)
12                                                ENVIRONMENTAL AND NATURAL
                                                  RESOURCES DIVISION NATURAL
13                                                RESOURCES SECTION
                                                  JEAN E. WILLIAMS
14                                                DEPUTY ASSISTANT ATTORNEY
                                                  GENERAL
15                                                ENVIRONMENT AND NATURAL
                                                  RESOURCES DIVISION
16

17                                                Attorneys for FEDERAL DEFENDANTS
18

19                                                   ORDER

20          Pursuant to the parties’ above-stipulation (Doc. 128), it is ORDERED that: (1) United States

21   Department of the Interior and the United States Bureau of Reclamation (“Federal Defendants”)

22   and Intervenor Defendants Westlands Water District, San Luis Water District, and Panoche Water

23   District (“Intervenors”) SHALL respond or move with respect to Plaintiffs North Coast Rivers

24   Alliance, California Sportfishing Protection Alliance, Pacific Coast Federation of Fishermen’s

25   Associations, San Francisco Crab Boat Owners Association, Inc., and Institute for Fisheries

26   Resources (“Plaintiffs’”) Second Amended and Supplemental Complaint (“SASC”) by no later than

27   October 7, 2020; and (2) the time for Plaintiffs to respond to any motions filed by Federal

28
                                                                      STIPULATED EXTENSION; ORDER
                                                                              1:16-CV-00307-DAD-SKO
     Case 1:16-cv-00307-DAD-SKO Document 129 Filed 09/08/20 Page 4 of 4

 1
     Defendants and Intervenors with respect to Plaintiffs’ SASC is ENLARGED by twenty-eight (28)
 2
     days.
 3

 4   IT IS SO ORDERED.
 5
     Dated:      September 8, 2020                           /s/   Sheila K. Oberto          .
 6                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                          STIPULATED EXTENSION
                                                 -4-                        1:16-CV-00307-DAD-SKO
     4128-9748-3815
